— Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered May 19, 1980, convicting him of burglary in the third degree, grand larceny in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. Judgment affirmed. While, in our opinion, the door had not been opened for the prosecutor to disregard the trial court’s direction not to elicit testimony concerning the witness’ suppressed identification, in light of the overwhelming evidence of guilt and the court’s curative instructions, a new trial is unnecessary (cf. People v Crimmins, 36 NY2d 230). We have considered the other arguments advanced by defendant and find them to be without merit. Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur.